DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (03/17/2022) in which a (3) month Shortened Statutory Period for Response has been set. 

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                 Acknowledgements

3.       Upon entry, claims (1 -7, 9, 10, 12 -19, 21 -28, 41) appears pending for examination, of which (1, 14, 28 and 41) being the four (4) parallel running independent claims on record. Claims (8, 11, 20, 29 -40, 42 -52) were cancelled. 

                                               Information Disclosure Statement

4.	The submitted IDS (03/17/2022), are in compliance with the provisions of 37 CFR 1.97, have been reviewed and considered by the Examiner.
 
              Notice of Allowance

5.       The examiner undersigned considers that the application has been placed in conditions for allowance, and therefore a Notice of Allowance on claims (1 -7, 9, 10, 12 -19, 21 -28, 41) appears as following;

6.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

  Reasons for Allowance

7.       The following is the Examiners statement of reasons for allowance:

7.1.    The four (4) parallel running Independent claims on record (1, 14, 28 and 41), are drawn to a video codec implementation in accordance with the VVC standard, 
employing a particular deblocking filtering technique, applied to the boundaries of the B1-B2 sub-blocks, 
wherein sub-block (B) is a coding unit (CU) comprises luma or chroma samples,
wherein the filter modifies one or more samples on the first block side of the boundary and one or more samples on the second block side of the boundary, 
able to resolve the problem with artifact issues at the implicit TU boundaries, when at least one transform coefficient is included in the first (B1) or second (B2) sub-block(s).

7.2.    The below group of Prior art (PA) presented on record (Section 8), fails to fairly disclose and/or suggest the specificities of the above VVC deblock technique (section 7.1), that combined with the rest of the feature/steps involved in the cited codec process, having no analogous in the Art at the time the invention was made/filed, and therefore is/are to be considered a novelty.

7.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

7.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     					    Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1. Patent documentation:

US 8,908,760 B2		Jeon; et al.		H04N19/117; H04N19/174; H04N19/46; 
US 9,554,139 B2		Lim; et al.		H04N19/86; H04N19/44; H04N19/14; 
US 9,584,810 B2		Kim; et al.		H04N19/182; H04N19/117; H04N19/119; 
US 9,62,1895 B2		Kim; et al.		H04N19/129; H04N19/14; H04N19/86; 
US 10,070,135 B2		Lim; et al.		H04N19/86; H04N19/172; H04N19/117; 
US 10,477,216 B2		Lim; et al.		H04N19/182; H04N19/86; H04N19/14; 

8.2. Non-Patent documentation:

_ USPTO Library query – 2022. 
_ Side information signaling improvement for TU; Lee - 2012. 
_ Coherent transform split pattern for non-square transform units; Kim - 2012. 

                                                              CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800)786-9199 (USA/CANADA) or (571)272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.